Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 16 August 2021 has been entered.  Claims 1, 3-5, 7-10 and 12-18 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every Objection and §112 rejection previously set forth in the Non-Final Office Action mailed 17 May 2021.

Response to Arguments
Applicant's arguments filed 16 August 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Nordbruch does not detect whether the parking space is present or not present. … In Nordbruch, the presence of the parking space is assumed — not determined. And there is no ability to detect the non-presence of the parking space” the Examiner respectfully disagrees. Nordbruch explicitly discloses an autonomous vehicle that autonomously enters, navigates, avoids obstacles and parks the vehicle in a parking garage (¶29). The autonomous vehicle could not successfully navigate and avoid obstacles by merely assuming the location of parking spaces; the parking spaces must necessarily be detected.
Regarding Applicant’s argument that “Nordbruch does not make its detection based on captured information about the presence/absence of an entrance of the clearly shows that the parking space marking delineate the entrance of the parking space. (Fig 1 reproduced below)

    PNG
    media_image1.png
    501
    435
    media_image1.png
    Greyscale

Regarding Applicant’s argument that “Nordbruch does not disclose that it auto-drives the vehicle 20 past occupied parking spaces 16 without using transverse guidance. … Thus, the sole teaching of Nordbruch is that transverse guidance is used by the PAS to control the vehicle 20 auto-parking.” The Examiner respectfully disagrees, Nordbruch explicitly discloses “vehicle 20 now drives along right lane 37 identified by vehicle passageway markings 32. Vehicle 20 drives past parking space markings 30 of parking spaces 14 abutting right lane 37. In the situation illustrated in FIG. 1, vehicle 20 initially drives past two parking spaces 16 occupied by other vehicles 22, which it detects as occupied via reading/writing device 42 based on the pieces of information stored in parking space markings 30. Next, vehicle 20 drives past a free parking space 18” (¶38) Referring again to Fig 1 above, in the disclosure of Nordbruch the autonomous vehicle clearly drives past the first two vehicles using only forward vehicle guidance as using transverse guidance would cause the vehicle to deviate from the vehicle passageway markings and/or collide with an obstacle.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “including information about the presence/absence of an entrance of the parking space.” The Specification describes detecting the presence of an entrance of the parking space by identifying left and right anchor points. (¶10, 54) The Specification however appears to be silent as to detecting information about the absence of an entrance of the parking space. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE102012007984) in view of Nordbruch US 201 7/0323567.
Regarding claims 1, 17, and 18, Bonhoure discloses a method, comprising: (¶28)



controlling the vehicle on the basis of the detection, such that: in response to detecting that the parking space is present, the parking assistance system maneuvers the vehicle to park in the parking space using automated transverse guidance (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive and/or steering device of the motor vehicle to move the vehicle into the parking space),



Nordbruch however teaches an automatic parking system that in response to detecting that the parking space is not present, the parking assistance system maneuvers the vehicle forward and/or reverse without using automated transverse guidance (in at least paragraph [0013], wherein the vehicle drives autonomously into the parking facility, and in paragraph [0016] wherein a vehicle travels along a passageway until a free space is identified, staying within the passageway, paragraph [0038], the driver has left the vehicle, and travels along the right lane and follows the vehicle passageway markers, and Fig. 1 wherein the vehicle travels straight until an open space is found and then leaves the lane). 
Nordbruch further teaches in response to detecting that the parking space is present, the parking assistance system maneuvers the vehicle to park in the parking space using automated transverse guidance (in at least paragraph [0013], wherein the vehicle drives autonomously into the parking facility, and in paragraph [0016] wherein a vehicle travels along a passageway until a free space is identified, staying within the passageway, paragraph [0038-0039], the driver has left the vehicle, and travels along the right lane and follows the vehicle passageway markers and once a free parking space is detected, the vehicle leaves the right lane and pulls into the free space, and Fig. 1 wherein the vehicle travels straight until an open space is found and then leaves the lane). 


Regarding claim 9, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses the method, wherein the parking assistance system is configured to park the motor vehicle in forward parking spaces by traveling at least one of forward and reverse, and wherein the remote control comprises a control means for controlling the at least one of forward and reverse travel of the motor vehicle (in at least paragraph [0014], Based on sensor data of the sensor device, the parking assistance system can detect a suitable parking space and, depending ona current relative position of the motor vehicle with respect to the parking space, calculate a parking path along which the motor vehicle can be moved to an end position in the parking space. The parking assist system automatically actuates the drive and / or steering device of the motor vehicle to move the same into the parking space, namely in accordance with the calculated parking path).

Regarding claim 10, the combination of Bonhoure and Nordbruch teaches the limitations of claim 9 as shown above. Bonhoure further discloses the method, wherein the automated transverse guidance maneuvers the motor vehicle into the parking space 

This feature is also taught by Nordbruch (in at least paragraph [0013], wherein the vehicle drives autonomously into the parking facility, and in paragraph [0016] wherein a vehicle travels along a passageway until a free space is identified, staying within the passageway, paragraph [0038-0039], the driver has left the vehicle, and travels along the right lane and follows the vehicle passageway markers and once a free parking space is detected, the vehicle leaves the right lane and pulls into the free space, and Fig. 1 wherein the vehicle travels straight until an open space is found and then leaves the lane). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the parking space detection as disclosed by Bonhoure with the automatic parking in response to no space being available as taught by Nordbruch in order to ensure the vehicle correctly locates a space and allows a user to exit the vehicle prior to finding an open parking space enabling easier exit/entry for the passenger.
Regarding claim 12, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses, the method further comprising: signaling, by the remote control to the operator, whether the vehicle is steered into the parking space straight on without turning the steering wheel or the vehicle is steered into the parking space in a manner directed using automated transverse guidance (in at least paragraph [0014], Based on sensor data of the sensor device, the parking assistance system can detect a suitable parking space and, depending on a current relative position of the motor vehicle with respect to the parking space, calculate a parking path along which the motor vehicle can be moved to an end position in the parking space. The parking assist system automatically actuates the drive and / or steering device of the motor vehicle to move the same into the parking space, namely in accordance with the calculated parking path).

Regarding claim 15, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses the method, wherein the remote control comprises a visual display-for signaling to the operator ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the motor vehicle. In this case, the image data of all cameras 7a to 7h are summarized and transmitted to the mobile phone 10).

Regarding claim 16, the combination of Bonhoure and Nordbruch teaches the limitations of claim 15 as shown above. Bonhoure further discloses the method, wherein the remote control comprises a screen as the visual display, and the signaling to the operator is via a pictogram depicted on the screen ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the motor vehicle. In this case, the image data of all cameras 7a to 7h are summarized and transmitted to the mobile phone 10).

Regarding Claims 17 and 18, the claimed subject matter of Claims 17 and 18 are substantially the same as that of Claim 1, differing only in that Claim 17 is directed to a remote control which allows a user to carrying out the parking method as recited in Claim 1, and Claim 18 is directed to a vehicle-based parking assistance system which carries out the parking method of Claim 1. Therefore, Claims 17 and 18 are also rejected for similar reasons as those stated above with respect to Claim 1.

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE10201 2007984) in view of Nordbruch US 201 7/0323567 and further in view of Knoll US 2008/0231469.
Regarding claim 4, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses signaling by the remote control, the identified parking situation to the operator (in at least paragraphs 

Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising: determining a Q-factor reflecting a difficulty level for the parking assistance system to park the vehicle in the parking space from the current location (in at least paragraphs [0013-0018], wherein a determination of a difficulty to enter the parking situation is determined based on threshold limiting values); 

identifying a parking situation from among the following:
(a) a high Q-factor parking situation in which the determined Q-factor exceeds a predetermined threshold, and (b) a low Q-factor parking situation in which the determined Q-factor does not exceed the predetermined threshold (in at least paragraphs [0013-0018], wherein a determination of a difficulty to enter the parking situation is determined based on threshold limiting values). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the remote parking as disclosed by Bonhoure with the difficulty 

Regarding claim 5, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses the method further comprising: identifying a parking situation from among the following parking situations: a no identified parking space situation, and a parakable-in parking space situation (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive and/or steering device of the motor vehicle to move the vehicle into the parking space), 

Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising identifying a parking situation from among the following parking situations: (a) a no identified parking space situation, (b) a parkable-in parking space situation, (c) a parkable-in parking space situation, in which a Q-factor is lower than in (b), and (d) an un-parkable-in parking space situation, wherein the Q-factor reflects a difficulty level for the parking assistance system to park the vehicle in the parking space from the current location. (in at least paragraphs [0013-0018], wherein a parking space is detected or not detected, and further a determination of whether thee parking is possible or not based on the difficulty are also determined). 


Regarding claim 7, the combination of Bonhoure, Nordbruch, and Knoll teaches the limitations of claim 4 as shown above. Bonhoure further discloses the method further comprising: identifying a parking situation from among the following parking situations: a no identified parking space situation, and a parakable-in parking space situation (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive 
and/or steering device of the motor vehicle to move the vehicle into the parking space),
 
Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising identifying a parking situation from among the following parking situations: (a) a no identified parking space situation, (b) a parkable-in parking space situation, (c) a parkable-in parking space situation, in which a Q-factor is lower than in (b), and (d) an un-parkable-in parking space situation (in at least paragraphs [0013-0018], wherein a parking space is detected or not detected, and further a determination of whether thee parking is possible or not based on the difficulty are also determined). 


Regarding claim 8, the combination of Bonhoure, Nordbruch, and Knoll teaches the limitations of claim 5 as shown above. Bonhoure further discloses the method, further comprising: signaling, by the remote control, the identified parking situation to the operator, wherein at least two of the parking situations are respectively signaled in a manner distinguishable for the operator using different pictograms associated with the respective parking situations displayed on a screen of the remote control ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the motor vehicle. In this case, the image data of all cameras 7a to 7h are summarized and transmitted to the mobile phone 10).

Claims 3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE102012007984) in view of Nordbruch US 2017/0323567 and further in view of Gensler US 2008/0033603.
Regarding claim 3, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure fails to explicitly disclose however Gensler teaches the method, wherein the parking space is a forward parking space 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space and distance to of the vehicle to the space to ensure adequate room exists for the vehicle to park and for passengers to enter/exit the vehicle without damaging adjacent vehicles, thus improving safety and convenience.

Regarding claim 13, the combination of Bonhoure and Nordbruch teaches the limitations of claim 9 as shown above. Bonhoure fails to explicitly disclose however Gensler teaches the method, further comprising: in response to detecting the parking space: determining a parking line in the longitudinal direction of the parking space, based on the surroundings information, and operating the parking assistance system to control the vehicle to park in the parking space using automated transverse guidance, wherein a longitudinal axis of the motor vehicle is regulated to a parking line ([0058]-[0060], The horizontal angle alpha between the camera axis and the connection axis 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space to ensure adequate room exists for the vehicle to park and for passengers to enter/exit the vehicle without damaging adjacent vehicles, thus improving safety and convenience.

Regarding claim 14, the combination of Bonhoure, Nordbruch, and Gensler teaches the limitations of claim 13 as shown above. Bonhoure fails to explicitly disclose however Gensler teaches the method wherein the method further comprises at least 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space to ensure adequate room exists for the vehicle to park and for .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669